Citation Nr: 1202504	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-08 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating higher than 10 percent for decreased visual acuity of the left eye due to toxoplasmosis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for post-operative lumbar radiculopathy with fusion of L4-S1.

In his March 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In July 2007, he withdrew his DRO hearing request.

The Veteran testified before the undersigned at a June 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2008 and April 2011, the Board remanded the service connection issue for further development.  In the April 2011 decision, the Board also granted service connection for hepatitis C.

The issue of entitlement to a higher initial rating for decreased visual acuity of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The Veteran's lower back disability is not the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in August 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a lower back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the August 2005 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in an October 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a February 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings.  

Nevertheless, at the Veteran's June 2008 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for a lower back disability) and informed the Veteran of the additional evidence that was necessary in order to substantiate his claim (i.e. a medical opinion that his back disability was related to service).  The Veteran also demonstrated actual knowledge of the ability to identify and submit additional evidence as he identified additional treatment for his back disability and submitted additional medical evidence during the hearing. The Board then remanded the claim to obtain additional evidence (a VA examination) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for a lower back disability.

In its November 2008 and October 2011 remands, the Board instructed the AOJ to, among other things, afford the Veteran VA examinations to obtain opinions as to the nature and etiology of his lower back disability.  The Veteran was afforded VA examinations for his lower back disability in December 2008 and August 2011.  Therefore, the AOJ substantially complied with all of the Board's November 2008 and October 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An August 2011 VA examination report reveals that the Veteran has been diagnosed as having lumbar disc disease, status post laminectomy and fusion.  Thus, a current lower back disability has been demonstrated.

The Veteran has reported that he injured his back in service on two separate occasions.  The first injury occurred during a parachuting accident at Fort Bragg during which he hit the ground hard and sustained hip and back injuries.  He was again treated for back problems after he fell while stationed in Vietnam.  During the June 2008 hearing, he reported that back symptoms, such as pain, have persisted ever since service.  

The Veteran is competent to report back injuries and symptoms of a back disability (such as pain) as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records reflect that in February 1970 the Veteran was treated for a right hip injury sustained while parachuting.  He reported that he experienced difficulty walking and examination revealed a tender right iliac crest.  Also, he was treated for lumbar pain in August 1971 and was diagnosed as having a muscle strain.  There is no other evidence of any complaints of or treatment for lower back problems in his service treatment records, he reported that he did not have any history of back problems on an October 1971 report of medical history for purposes of separation from service, and his October 1971 separation examination was normal other than for behavior problems.

The objective evidence otherwise indicates that the Veteran's current lower back disability did not manifest until several years after service.

The first post-service clinical evidence of a back disability is a December 1984 MRI report from Allan E. Katz, M.D. which reveals that the Veteran was diagnosed as having small disc herniation at L4-L5.  

Furthermore, post-service medical records and the Veteran's reports reflect varying and inconsistent information concerning the history of his back symptoms.  For example, a January 1985 emergency room treatment report from Seven Rivers Community Hospital reveals that the Veteran reported that he had experienced back problems since November 1984 when a pipe fell on him.  An October 1985 letter from Rodney A. Poetter, PhD indicates that the Veteran reported that he sustained a herniated disc at work in September 1984.  

A January 1987 examination report from Ralph E. Rydell, M.D. reveals that the Veteran reported that he experienced an episode of back pain in approximately 1975 and that he was out of work for approximately three months.  He subsequently returned to heavy duty work and worked successfully until November 1984, at which time he sustained the back injury while lifting a pipe at work. 

A March 1988 examination report from Michael A. Wasylik, M.D. indicates that the Veteran reported that he sustained an unspecified back injury in 1973 prior to the November 1984 work injury.  VA examination reports dated in February 1991 and October 2001 reflect that he reported that his original back injury was in 1984 when he was hit by a pipe and that he had experienced back pain since that time. 

In light of the contemporaneous record, the fact that the Veteran reported that he did not have any history of back problems on his October 1971 report of medical history, the fact that his October 1971 separation examination was normal, the absence of clinical evidence of complaints of or treatment for back symptoms for years after service, the Veteran's inconsistent and contradictory statements concerning the history of his back symptoms the Board concludes that the Veteran's reports of a continuity of back symptomatology since service are not credible.

The medical opinions of record do not support a link between a current lower back disability and service.  

The physician who conducted a December 2008 VA examination opined that based on the evidence of record, the Veteran's current lower back disability could not be related to service without resorting to speculation.  No further explanation or reasoning for this opinion was provided.

The December 2008 opinion is not probative because it is unaccompanied by any explanation or reasoning and does not explain why a link could not be found without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In July 2010, a VA physician reviewed the Veteran's claims file and opined that his current lower back disability was not related to service.  The physician reasoned that the Veteran had only been treated once in service for a low back muscle pain disorder and there was no evidence of any severe injuries or chronic low back pain in service.  Rather, his lower back problems seemed to start when he injured his back in 1984 when he was hit by a cast iron pipe.  This significant post-service event was likely the cause of his current lower back problems as no significant back problems were evident in service.

An August 2011 VA examination report includes an opinion that the Veteran's current lower back disability was not related to service.  This opinion was based on the fact that there was only one documented instance of in-service treatment for lumbar pain in August 1971.  The Veteran denied any back problems on the October 1971 report of medical history for purposes of separation from service and during his October 1971 separation examination.  Furthermore, a review of his post-service VA treatment records and private medical records reflected that his lower back pain had its onset in 1984.

The medical professionals who provided the July 2010 and August 2011 opinions did not explicitly acknowledge and discuss the Veteran's report of a continuity of back symptomatology in the years since service in formulating their opinions. However, as explained above, the Veteran's report of a continuity of symptomatology is not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The July 2010 and August 2011 opinions were based upon a review of the Veteran's medical records and reported history and are accompanied by specific rationales that are consistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has argued that his current low back disability is related to back problems in service.  However, this contention is premised largely on the discredited reports of a continuity of symptomatology.  As a lay person, he lacks the expertise to say that the disability demonstrated years after service was caused by the in-service back problems, as opposed to some other cause.  It would require medical expertise to evaluate the back disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

Although the Veteran has received treatment by medical professionals for his back disability, none have attributed this disability to the in-service back problems or any other disease or injury in service.  Rather, the only probative medical opinions of record reflect that no such relationship between the current back disability and service exists.

There is no other evidence of a relationship between the Veteran's current lower back disability and service and neither he nor his representative have alluded to the existence of any such evidence.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a lower back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

In an October 2010 rating decision, the RO granted service connection for decreased visual acuity of the left eye due to toxoplasmosis and assigned an initial 10 percent disability rating, effective July 18, 2005.  In March 2011, the Veteran submitted a notice of disagreement (VA Form 21-4138) with the October 2010 decision as to the initial rating assigned for the service-connected left eye disability.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case as to the issue of entitlement to a higher initial rating for decreased visual acuity of the left eye.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


